        Case 1:20-cv-00478-DAD-EPG Document 51 Filed 03/11/21 Page 1 of 2



1
2
3
4
5                                        UNITED STATES DISTRICT COURT

6                                      EASTERN DISTRICT OF CALIFORNIA

7
     JOSHUA BLAND,                                            Case No. 1:20-cv-00478-DAD-EPG (PC)
8
                       Plaintiff,                             ORDER GRANTING DEFENDANTS’
9                                                             REQUEST TO OPT OUT OF POST-
              v.                                              SCREENING ALTERNATIVE DISPUTE
10                                                            RESOLUTION
     ROBERT RODRIGUEZ, et al.,
11                                                            (ECF No. 50)
                       Defendants.
12
13            This matter has been referred for an early settlement conference. (ECF No. 42). On March 10,

14   2021, Defendants filed a request to opt out of the settlement conference. (ECF No. 50). Defense

15   counsel explains that following an evaluation of the case, and after conferring with his supervisor and

16   with Plaintiff, defense counsel has determined that an early settlement conference would not be

17   productive at this time. The Court will accordingly grant Defendants’ request to opt out of an early

18   settlement conference.1 A settlement conference may be scheduled at a later date, if appropriate.

19            It is ORDERED that Defendants’ request to opt out of an early settlement conference (ECF

20   No. 50) is GRANTED.

21
22   IT IS SO ORDERED.

23
         Dated:      March 11, 2021                                      /s/
24                                                               UNITED STATES MAGISTRATE JUDGE
25
26
27            1
                Pursuant to the order regarding early settlement conference (ECF No. 42), Defendants did not need to file a
     request to opt out of the early settlement conference. Instead, Defendants should have filed a notice that Defendants are
28   opting out of an early settlement conference.
     Case 1:20-cv-00478-DAD-EPG Document 51 Filed 03/11/21 Page 2 of 2



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
